               Case 8:16-cv-03082-GJH Document 25 Filed 02/08/19 Page 1 of 9



                              IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF MARYLAND
                                          Southern Division


FARHAD RADFAR,                                                *

           Plaintiff,                                         *
v.                                                                         Case No.: GJH-16-3082
                                                              *
ROCKVILLE AUTO GROUP, LLC, et al.,
                                                              *
           Defendant.
                                                              *
*          *        *        *         *        *        *        *        *        *         *        *          *

                                           MEMORANDUM OPINION

           Plaintiff Farhad Radfar seeks to recover unpaid wages under the Fair Labor Standards

Act, 29 U.S.C. § 201 et seq. (FLSA), and the Maryland Wage and Hour Law, Md. Code Ann.,

Lab. & Empl. § 3-501 et seq. (MWHL), from Defendants Rockville Auto Group, LLC, Abdullah

Razaq, and Toba Hamidi.1 Pending before the Court is Defendants’ Motion for Summary

Judgment. ECF No. 22. No hearing is necessary. See Loc. R. 105.6 (D. Md. 2016). For the

following reasons, Defendants’ Motion for Summary Judgment is denied.

I.         BACKGROUND2

           Plaintiff Farhad Radfar worked at Defendant Rockville Auto Group between September

2014 and May 2016. ECF No. 24-3 ¶ 1. Plaintiff and his wife Mozghan Rezaei also agreed to

lend Rockville Auto and Defendant Abdullah Razaq $57,000. Id. ¶¶ 14–17; ECF No. 22-3.

           When Plaintiff began working for Defendants he was told that if he lent Razaq a no-

interest loan, Razaq would use the loan to buy cars and Plaintiff would be entitled to be repaid

the balance of the loan as well as half the profit of each car purchased with the loan’s assistance


1
    The Clerk shall correct the spelling of Toba Hamidi’s name on the docket.
2
    These facts are either undisputed or viewed in the light most favorable to the Plaintiff as the non-movant.

                                                             1
          Case 8:16-cv-03082-GJH Document 25 Filed 02/08/19 Page 2 of 9



and resold to customers. ECF No. 24-3 ¶ 14. Plaintiff discussed this proposal with his wife

Rezaei and the two agreed to lend Rockville Auto and Razaq money as part of a loan agreement,

which would supplement Plaintiff’s regular income from Rockville Auto. Id. ¶ 15.

       The parties (borrowers, Razaq and Rockville Auto, and lenders, Radfar and Rezaei) then

signed a Promissory Note memorializing their agreement. ECF No. 22-3. The Note explains that

the borrowers would use the lender’s $57,000 loan to purchase vehicles for resale and entitled

the lenders to 50% of the net profit for each vehicle. Id. at 1. Defendants claim that based on the

loan agreement, Plaintiff entered a business relationship with Rockville Auto and had “space to

operate his own business,” ECF No. 22-2 ¶ 3, however nothing in the Note suggested that the

lenders would play a role in purchasing or selling vehicles on behalf of Rockville Auto or that

the Note authorized Radfar or Rezaei to conduct any business on behalf of Rockville Auto. ECF

No. 22-3 at 1; see also ECF No. 24-3 ¶ 18–19. Additionally, the Note did not discuss the terms

of Radfar’s employment with Rockville Auto. ECF No. 22-3. Although Defendants characterize

Plaintiff as an investor, ECF No. 22-2 ¶ 2, Plaintiff was not a Rockville Auto shareholder and he

did not hold a security interest in the business, ECF No. 24-6 at 32; ECF No. 22-3.

       According to Plaintiff, during his employment with Rockville Auto, Defendants Abdullah

Razaq and Toba Hamidi served as his managers. ECF No. 24-3 ¶¶ 7, 9, 12, 13. Razaq supervised

Radfar’s day-to-day tasks, id. ¶¶ 9–10, and as the sole owner of the Rockville Auto Group,

Hamidi had authority over Plaintiff’s schedule and pay, id. ¶¶ 12–13; see also 24-4.

       Throughout his tenure, Radfar worked approximately fifty-five hours each week,

performing tasks such as attending car auctions with Razaq, transporting vehicles between lots,

vendors, and mechanics, and delivering purchased vehicles to customers. ECF No. 24-3 ¶¶ 2, 3,




                                                 2
         Case 8:16-cv-03082-GJH Document 25 Filed 02/08/19 Page 3 of 9



4. Radfar did not have the right to purchase vehicles on Rockville Auto’s behalf when he

attended car auctions with Razaq nor was he responsible for selling cars. Id. ¶ 10.

       Until January 2016, when Defendants began providing Plaintiff with paystubs and

classified him as a W-2 employee, Defendants issued Plaintiff payments as a 1099 employee and

did not withdraw state and federal taxes from his paycheck. Id. ¶ 5; ECF No. 24-7. For a certain

time, Defendants compensated Plaintiff $300 each week for approximately fifty-five hours of

work—an hourly rate of $5.45. ECF No. 24-3 ¶ 5; ECF No. 24-10 at 1, 3. Later, Defendants

compensated Plaintiff $400 for his approximately fifty-five-hour workweek, an average hourly

wage of $7.27. ECF No. 24-3 ¶ 5; ECF No. 24-10 at 4–10, 13–17.

       Not distinguishing between Plaintiff’s employee income and Plaintiff’s income based on

the loan agreement, Defendants assert that during Plaintiff’s 20-month working relationship with

Rockville Auto, Plaintiff received about $120,000 in net profits from sales of automobiles,

weekly fixed payments, and other payments. ECF No. 22-2 ¶ 5. However, according to Plaintiff,

he received $4,469.32 from Rockville Auto in 2014, ECF No. 24-7 at 1, $17,728.00 in 2015, id.

at 2, and $8,900 for 2016, id. at 3—a total of $31,097.32.

       After Plaintiff’s relationship with Rockville Auto ended, Plaintiff brought this federal and

state wage law case on September 6, 2016, alleging that Defendants failed to pay him minimum

wage and overtime wages in violation of the FLSA and the MWHL.

II.    STANDARD OF REVIEW

       Summary judgment is proper if there are no issues of material fact and the moving party

is entitled to judgment as a matter of law. Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986);

Francis v. Booz, Allen & Hamilton, Inc., 452 F.3d 299, 302 (4th Cir. 2006). A material fact is

one that “might affect the outcome of the suit under the governing law.” Spriggs v. Diamond



                                                 3
          Case 8:16-cv-03082-GJH Document 25 Filed 02/08/19 Page 4 of 9



Auto Glass, 242 F.3d 179, 183 (4th Cir.2001) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 248, (1986)). A dispute of material fact is only “genuine” if sufficient evidence favoring the

non-moving party exists for the trier of fact to return a verdict for that party. Anderson, 477 U.S.

at 248–49. However, the nonmoving party “cannot create a genuine issue of material fact

through mere speculation or the building of one inference upon another.” Beale v. Hardy, 769

F.2d 213, 214 (4th Cir.1985). The Court may rely on only facts supported in the record, not

simply assertions in the pleadings, to fulfill its “affirmative obligation . . . to prevent ‘factually

unsupported claims or defenses’ from proceeding to trial.” Felty v. Graves–Humphreys Co., 818

F.2d 1126, 1128 (4th Cir.1987). When ruling on a motion for summary judgment, “[t]he

evidence of the non-movant is to be believed, and all justifiable inferences are to be drawn in his

favor.” Anderson, 477 U.S. at 255.

III.    DISCUSSION

        Defendants move for summary judgment, claiming that the undisputed facts establish that

Plaintiff was not their employee under the FLSA or MWHL. Even if Plaintiff’s employee status

remains disputed, Defendants argue that they are entitled to partial summary judgment because

Plaintiff was an exempt-employee to whom the FLSA and MWHL’s overtime requirements do

not apply and Defendant Hamidi was not an employer. These arguments are addressed in turn.

            A. Plaintiff’s Employee Status

        Under the FLSA and the MWHL, employers must pay both a minimum wage and

overtime compensation to non-exempt employees who work more than forty hours per

workweek. See 29 U.S.C. §§ 206, 207(a); MWHL §§ 3-413, 3-415, 3-420. The FLSA defines an

“employee” as “any individual employed by an employer,” 29 U.S.C. § 203(e)(1), and the

MWHL incorporates this definition, MWHL § 3-413. Whether a plaintiff is an “employee” is



                                                   4
          Case 8:16-cv-03082-GJH Document 25 Filed 02/08/19 Page 5 of 9



ultimately a question of law, and the FLSA “defines the verb ‘employ’ expansively to mean

‘suffer or permit to work.’” Schultz v. Capital Int’l Sec., Inc., 466 F.3d 298, 304 (4th Cir.2006)

(quoting Nationwide Mut. Ins. Co. v. Darden, 503 U.S. 318, 326 (1992) (quoting 29 U.S.C. §

203(g))). To define the relationship between Plaintiff and Defendants, “[t]he focal point is

whether the worker ‘is economically dependent on the business to which he renders service or is,

as a matter of economic reality, in business for himself.’” Id. (brackets omitted). The Fourth

Circuit uses a six-factor test to determine whether an individual is an employee or is “in business

for himself”:

       (1) the degree of control that the putative employer has over the manner in which
       the work is performed; (2) the worker’s opportunities for profit or loss dependent
       on his managerial skill; (3) the worker's investment in equipment or material, or
       his employment of other workers; (4) the degree of skill required for the work; (5)
       the permanence of the working relationship; and (6) the degree to which the
       services rendered are an integral part of the putative employer's business.
       Schultz, 466 F.3d at 304–05.

       “No single factor is dispositive,” id. at 305, and “the lived reality of the worker is

paramount and supersedes any categorization that a business may have made of its workers, even

when the parties have signed a putative independent contractor agreement and the business

routinely issues 1099s, rather than W-2s.” Guerra v. Teixeira, No. CV TDC-16-0618, 2018 WL

3756716, at *4 (D. Md. Aug. 8, 2018) (citing McFeeley v. Jackson Street Entertainment, LLC,

825 F.3d 235, 239 & 241 (4th Cir. 2016) and Randolph v. PowerComm Constr., Inc., 7 F. Supp.

3d 561, 569 n.5 (D. Md. 2014)).

       Here, the record reflects a fundamental disagreement between the parties about the

economic realities of their working relationship. Defendants describe a business relationship in

which Plaintiff invested in Rockville Auto, was provided a portion of the profits of certain

vehicle sales and had “space to operate his own business.” ECF No. 22-2 ¶ 2–3. In contrast,



                                                 5
            Case 8:16-cv-03082-GJH Document 25 Filed 02/08/19 Page 6 of 9



Radfar asserts that Defendants exercised a high degree of control over him, assigning his hours

and job duties and determining the rate and method of his pay. ECF No. 24-3 ¶ 9, 12. According

to Plaintiff, he had no authority to purchase or sell a car, and his daily, non-managerial tasks

were supervised by Razaq. Id. ¶ 3, 9–10. Per Plaintiff’s version of events, although Radfar

obtained 50% of the profits from certain car sales based on the parties’ loan agreement,

Plaintiff’s opportunities for profit or loss did not depend on his own skills because he was not

authorized to make sales. Id. Further, Plaintiff’s tasks—driving purchased vehicles to the main

lot, between vendors and mechanics, or to customers—did not require a high degree of skill. Id. ¶

3.

          The additional record evidence does not resolve the contradictions between Plaintiff and

Defendants’ sworn declarations. The Promissory Note governing Plaintiff and Rezaei’s $57,000

loan to Defendants Razaq and Rockville Auto does not definitively establish the economic

reality of the parties’ business relationship. ECF No. 22-3. It does not describe the terms of

Plaintiff’s employment or detail whether Plaintiff had authority to purchase or sell vehicles or to

operate his own business. Id. That Rockville Auto routinely issued Plaintiff 1099s before

classifying him as a W-2 employee also does not address the lived reality of Plaintiff’s working

relationship with Defendants and is not alone determinative. Randolph v. PowerComm Constr.,

Inc., 7 F. Supp. 3d 561, 569 n.5 (D. Md. 2014) (“the manner in which Plaintiffs were classified

for tax purposes” is not “dispositive in determining their status as employees”).

          In sum, multiple genuine disputes material fact remain, many of which cannot be

resolved without an assessment of Plaintiff and Defendants’ credibility as witnesses; thus,

summary judgment on Radfar’s status as an employee for FLSA and MWHL purposes will be

denied.



                                                  6
          Case 8:16-cv-03082-GJH Document 25 Filed 02/08/19 Page 7 of 9




           B. Applicability of Overtime Requirements

       The next issue is whether Plaintiff was an exempt-employee for whom federal and state

overtime requirements would not apply. The FLSA’s overtime requirements do not apply to

some exempt employees, including “any salesman, partsman, or mechanic primarily engaged in

selling or servicing automobiles, trucks, or farm implements, if he is employed by a

nonmanufacturing establishment primarily engaged in the business of selling such vehicles or

implements to ultimate purchasers.” 29 U.S.C. § 213(b)(10)(A). Similarly, per MWHL’s

exemptions, overtime wages need not be paid to “a mechanic, partsperson, or salesperson who

primarily sells or services automobiles, farm equipment, trailers, or trucks, if the employer is

engaged primarily in selling those vehicles to ultimate buyers and is not a manufacturer.”

MWHL § 3-415(c)(2).

       The Department of Labor, which issues and enforces FLSA regulations, defines salesman

as “an employee who is employed for the purpose of and is primarily engaged in making sales or

obtaining orders or contracts for sale of the automobiles, trucks, or farm implements that the

establishment is primarily engaged in selling.” 29 C.F.R. § 779.372(c)(2). “Work performed

incidental to and in conjunction with the employee’s own sales or solicitations, including

incidental deliveries” is also exempt from the FLSA’s overtime requirement. Id. A salesman is

“primarily engaged” in making sales or obtaining orders or contracts if “the major part or over 50

percent” of his time is “spent in selling” vehicles. 29 C.F.R. § 779.372(d)

       As with Radfar’s status as an employee, the parties fundamentally disagree about whether

Plaintiff played the role of a salesman, and they put forward divergent facts in support of their

positions. Specifically, Razaq claims that Plaintiff had space to operate his own business within



                                                 7
          Case 8:16-cv-03082-GJH Document 25 Filed 02/08/19 Page 8 of 9



the Rockville Auto car dealership, meaning Plaintiff was engaged in “making sales or obtaining

orders or contracts for sale of the automobiles . . . that the establishment [was] primarily engaged

in selling.” 29 C.F.R. § 779.372(c)(2). However, Radfar to the contrary claims that he was not

authorized to sell vehicles. ECF No. 24-3 ¶ 4. Although Radfar did perform work incidental to

sales such as customer deliveries, id. ¶ 3, these tasks were not performed in conjunction with his

“own sales or solicitations” given that he claims he was not authorized to make sales, id. ¶ 4, 7,

10. Even if Razaq’s declaration established that Radfar made sales (it does not), Defendants’

evidence does not demonstrate that “the major part or over 50 percent” of Radfar’s time was

spent selling Rockville Auto’s vehicles.

       Taken together, genuine disputes of material fact remain, and Defendants are not entitled

to partial summary judgment on Plaintiff’s overtime claims based on their claim that he was an

exempt employee.

           C. Defendant Hamidi’s Employer Status

       Finally, Defendants argue that Defendant Hamidi is entitled to summary judgment

because she was not Plaintiff’s employer.

       Employer is defined as a “person acting directly or indirectly in the interest of an

employer in relation to an employee.” 29 U.S.C. § 203(d); see also MWHL § 3-401. Again, the

“economic reality” test governs. See e.g., Roman v. Guapos III, Inc., 970 F. Supp. 2d 407, 416

(D. Md. 2013). To determine whether an individual qualifies as an “employer,” courts in this

district often analyze an individual’s “1) authority to hire and fire employees; (2) authority to

supervise and control work schedules or employment conditions; (3) authority to determine the

rate and method of payment; and (4) maintenance of employment records.” Id. at 413, 416.




                                                  8
          Case 8:16-cv-03082-GJH Document 25 Filed 02/08/19 Page 9 of 9



       Here, Plaintiff has provided evidence disputing Hamidi’s declaration that she did not

have authority to hire or fire company employees, did not determine work schedules or

conditions of employment, did not determine the rate and method of employee payment, and did

not maintain employment records. First, records show that Hamidi was the sole owner of

Rockville Auto and from this ownership status a factfinder could reasonably infer that Hamidi

had the authority of an employer. ECF No. 24-4. Further, Plaintiff asserts in a declaration that

Hamidi had authority as his manager and that she actively managed financial decisions. ECF No.

24-3 ¶ 12.

       In short, genuine disputes of material fact preclude summary judgment on Hamidi’s

status as an employer.

IV.    CONCLUSION

       For the foregoing reasons, Defendants’ Motion for Summary Judgment is denied. A

separate Order shall issue.


Date: February 8, 2019                                       ____/s/______________________
                                                             GEORGE J. HAZEL
                                                             United States District Judge




                                                 9
